Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response of the Amendment filed on 02/23/2021. As directed by the Amendment, claims 1, 3-5, 11, 15, 19, 21 and 22 have been amended. Claims 9 has been canceled. As such, claims 1-8 and 10-22 are pending in the instant application. 
Applicant has amended the claims to correct minor informalities, as such, the previous claims objections are withdrawn.

 EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Hsu on 03/11/2021.


1. (Currently Amended) A driving and information transmitting system for an air-filtering protection device, comprising: 
a filtering mask adapted to be worn to filter air and comprises a first coupling element and a filtering element, wherein the first coupling element comprises an air channel, and the air channel runs through an inner surface and an outer surface of the filtering mask, wherein the filtering element is disposed in the air channel; 
an actuating and sensing device comprising a second coupling element configured to engage with the first coupling element of the filtering mask to detachably mount the actuating and sensing device to the filtering mask, wherein the actuating and sensing device is mounted and positioned on the filtering mask through the coupling elements,  the actuating and sensing device  further comprising at least one sensor, at least one actuating device, a microprocessor, a power controller and a data transceiver, wherein the at least one actuating device is enabled to transfer air to flow toward the at least one sensor so as to make the air sensed by the at least one sensor, wherein the air channel allows the air to be introduced into the actuating and sensing device and monitored; 
a power supply device configured to transfer energy to the power controller, so that the power controller receives the energy and enables the at least one sensor and the at least one actuating device; and
 a connection device,


21. (Currently Amended) A driving and information transmitting system for an air- filtering protection device, comprising: 
at least one filtering mask adapted to be worn to filter air and comprises a first coupling element and first coupling element BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/034,704Docket No.: 5852-0171PUS1Reply dated February 23, 2021Page 9 of 17Reply to Office Action of November 27, 2020comprises an air channel, and the 
at least one actuating and sensing device comprising a second coupling element configured to engage with the first coupling element of the at least one filtering mask to detachably mount the at least one actuating and sensing device to the at least one filtering mask, wherein the at least one actuating and sensing device is mounted and positioned on the at least one filtering mask through the elements, the at least one actuating and sensing device further comprising at least one sensor, at least one actuating device, at least one microprocessor, at least one power controller and at least one data transceiver, wherein the at least one actuating device is enabled to transfer at least one air to flow toward the at least one sensor so as to make the air sensed by the at least one sensor, wherein the 

at least one connection device, 
wherein after monitored information is generated by the at least one sensor and processed into at least one output data by the at least one microprocessor, the at least one data transceiver receives and transmits the at least one output data to the at least one connection device, and wherein after at least one control command is given by the at least one connection device, the at least one data transceiver receives and transmits the at least one control command to the at least one microprocessor to control the at least one sensor to perform a sensing operation and enable the at least one actuating device.  
Allowable Subject Matter
Claims 1-8 and 10 -22 allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 21 have been amended and overcame the previous rejection. Specifically, claims 1 and 21 now requires two coupling elements, wherein the filtering mask comprises a first coupling element and a filtering element, wherein the first coupling element comprises an air channel, and the air channel runs through an inner surface and an outer surface of the filtering mask, wherein the filtering element is disposed in the air channel; and an actuating and sensing device comprising a second coupling element configured to engage with the first coupling element of the filtering mask to detachably mount the actuating and sensing 
Shen et al. (U.S. Publication 20190275359) discloses a respirator face mask comprises a first coupling element (Fig.1: the rise wall, on the surface of the middle shell 130, that held the filter 120), comprising an air channel (the opening of the rise wall which held the filter 120 and let the air flow through), and the air channel runs through an inner and an outer surface (the lower and upper surface of the middle shell 130) of the filtering mask, and the filtering element is disposed in the air channel (Fig. 1); however Shen’s actuating and sensing device (fan 140 and sensor 170) is not disposed on the filtering device, instead it is disposed inside the filtering mask.
In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785